

115 HR 1371 IH: Vet Connect Act of 2017
U.S. House of Representatives
2017-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1371IN THE HOUSE OF REPRESENTATIVESMarch 6, 2017Mr. O'Rourke introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to disclose to non-Department of Veterans Affairs health care providers certain medical records of veterans who receive health care from such providers. 
1.Short titleThis Act may be cited as the Vet Connect Act of 2017. 2.Authority to disclose certain medical records of veterans who receive non-Department of Veterans Affairs health careSection 7332(b)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraph:

(H)
(i)To a non-Department entity (including private entities and other departments or agencies of the Federal Government) that provides hospital care or medical treatment to veterans. (ii)An entity to which a record is disclosed under this subparagraph may not redisclose or use such record for a purpose other than that for which the disclosure was made.. 
